DISMISS; Opinion issued January 16, 2013.




                                             In The
                                   otourt of Appeals
                        lJitfth, 1llistrid of wexas at 1llallas
                                      No. 05-12-00780-CV

               AFENMAI WORLD CONGRESS, INC., Appellant
                                  v.
              LAW AL SALAMI, SONNIE BRAIH, ET AL, Appellees

                        On Appeal from the 193rd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-12-04197

                                          OPINION
               Before Chief Justice Wright, Justice Lang-Miers and Justice Lewis
                                Opinion by Chief Justice Wright
       Appellant's brief in this case is overdue. By letter dated July 30, 2012, we notified

appellant its brief was due. We directed appellant to file its brief and an extension motion within

ten days. We cautioned appellant that failure to do so might result in dismissal of this appeal

without further notice. To date, appellant has not filed its brief, an extension motion, or

otherwise corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(1), 42.3(c).




120780F.P05
                                   <!rourt of Appeals
                        lf.ifth, ilistrirl of wexas at ilallas
                                         .JUDGMENT

Afenmai World Congress, Inc., Appellant              On Appeal from the 193rd Judicial District
                                                     Court, Dallas County, Texas
No. 05-12-00780-CV         V.                        Trial Court Cause No. DC-12-04197.
                                                     Opinion delivered by Chief Justice Wright.
Lawai Salami, Sonnie Braih, et al, Appellees         Justices Lang-Miers and Lewis participating.

       In accordance with this Court's opinion of this date, the judgment of the trial court is
DISMISSED.
     It is ORDERED that appellees Lawai Salami, Sonnie Braih, Oseni Abiri, Jacob A.
Oshotse, Shaibu Obakhumhe, Bank of America, N.A., and Wells Fargo Bank, N.A. recover their
costs of this appeal from appellant Afenmai World Congress, Inc.


Judgment entered this 16th day of January, 2013.